



EXHIBIT 10.3.2
AMENDMENT NO. 2 TO
1993 STOCK OPTION AND INCENTIVE PLAN
          The Trinity Industries, Inc. 1993 Stock Option and Incentive Plan, as
amended from time to time (the “Plan”), is hereby further amended, effective as
of May 6, 1997, as set forth below.
          Any term which is not defined below shall have the meaning set forth
for such term in the Plan.
          1. Section 2 of the Plan is hereby amended to delete the definition of
“Reorganization” contained therein.
          2. The last sentence of Section 10(a) of the Plan is amended and
restated as follows:
The option vesting schedule will be accelerated if, in the sole discretion of
the Committee, the Committee determines that acceleration of the option vesting
schedule would be desirable for the Company.
          3. Section 10(c) of the Plan is hereby amended and restated as
follows:
  (c) In the event of a Change in Control (as hereinafter defined), each stock
option granted under the Plan shall become fully vested and exercisable.
  For purposes hereof, a “Change in Control” shall be deemed have occurred if
the event set forth in any one of the following paragraphs shall have occurred:
        (I) any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates) representing 30% or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause
(i) of paragraph (III) below; or
        (II) the following individuals cease for any reason to constitute a
majority
 










 





--------------------------------------------------------------------------------





of the number of directors then serving: individuals who, on May 6, 1997,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on May 6, 1997 or whose appointment,
election or nomination for election was previously so approved or recommended;
or
        (III) there is consummated a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation,
other than (i) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 60% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation or (ii) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the Beneficial. Owner, directly or indirectly, of
securities of the Company (not including in the securities Beneficially Owned by
such Person any securities acquired directly from the Company or its Affiliates
other than in connection with the acquisition by the Company or its affiliates
of a business) representing 30% or more of the combined voting power of the
company’s then outstanding securities; or
        (IV) the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other
2










 





--------------------------------------------------------------------------------





than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 60% of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.
For purposes hereof:
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.
          4. Section 10 of the Plan is hereby amended by deleting subsections
(d) and (e) thereof.
          IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed by a duly authorized officer of the Company as of the day and year
first above written.
 
 
 
 
 
 
 
TRINITY INDUSTRIES, INC.
 
 
 
 
 
 
 
By:
 
/s/ W. Ray Wallace
 
 
 
 
 

3


 





